NO. 12-13-00150-CR

                       IN THE COURT OF APPEALS

           TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

CASEY ALLEN BRADFORD,                              §           APPEAL FROM THE 241ST
APPELLANT

V.                                                 §           JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §            SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       Appellant attempts to appeal the revocation of his community supervision. We dismiss
for want of jurisdiction.
       Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when notice of
appeal is filed within thirty days after sentence is imposed in open court. TEX. R. APP. P.
26.2(a)(1). Sentence was imposed in open court on March 27, 2013. Therefore, Appellant’s
notice of appeal was due to have been filed on or before April 26, 2013. However, Appellant did
not file his notice of appeal until May 1, 2013, and did not file a motion for extension of time to file
the notice of appeal as permitted by Texas Rule of Appellate Procedure 26.3. See TEX. R. APP. P.
26.3 (appellate court may extend time for filing notice of appeal if, within fifteen days after
deadline for filing notice of appeal, appellant files notice of appeal in trial court and motion
complying with Texas Rule of Appellate Procedure 10.5(b) in appellate court).
       On May 8, 2013, this court notified Appellant that his notice of appeal was untimely and
that there was no timely motion for an extension of time to file the notice of appeal as permitted by
Rule 26.3. Appellant was further informed that the appeal would be dismissed unless, on or
before May 20, 2013, the information filed in this appeal was amended to show the jurisdiction of
this court. The May 20, 2013 deadline has now passed, and Appellant has neither shown the
jurisdiction of this court nor otherwise responded to its May 8, 2013 notice.
         Because this court has no authority to allow the late filing of a notice of appeal except as
provided by Rule 26.3, the appeal must be dismissed. See Slaton v. State, 981 S.W.2d 208, 210
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered May 31, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           2
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                              MAY 31, 2013


                                         NO. 12-13-00150-CR


                                   CASEY ALLEN BRADFORD,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                           Appellee

                           Appeal from the 241st Judicial District Court
                         of Smith County, Texas. (Tr.Ct.No. 241-2028-09)

                       THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this court that this court is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                      3